



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. Tang, 2014
    ONCA 190

DATE: 20140311

DOCKET: M42887 & M42986 (C57477)

Hoy A.C.J.O., van Rensburg and Pardu JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff (Respondent)

and

Weizhen Tang and
Hong Xiao


Defendants (Appellant)

Hong Xiao, acting in person

Jeffrey Kukla, for the respondent

Heard and released orally: February 28, 2014

Motions to review the order of Justice David Watt of the Court
    of Appeal for Ontario, dated September 13, 2013, and the order of Justice J.
    MacFarland of the Court of Appeal for Ontario, dated October 9, 2013.

ENDORSEMENT

[1]

Ms. Xiaos request for an adjournment, which was opposed by the Bank,
    was refused.

[2]

This matter engages the interests of Ms. Xiao. Her husband permitted
    default judgment to go against him, and his own appeals were dismissed. Even if
    Mr. Tang were here today he would not have standing to argue Ms. Xiaos motion.

[3]

We appreciate that Ms. Xiao is under considerable stress; however, in
    our view, an adjournment would simply have prolonged the stress.

[4]

Ms. Xiao was advised by email of the need to be prepared to proceed
    today if her request for an adjournment was refused and therefore we heard her
    on her motions.

[5]

We have reviewed all of the materials filed by Ms. Xiao and listened to
    her oral submissions. Ms. Xiao has not persuaded us that there is any basis for
    overturning the orders made by Justices Watt and MacFarland of this court. The
    proper tests were applied to the facts as they existed and continue to exist.
    We note as well with respect to Ms. Xiaos
Charter
argument, that the
Charter
    of Rights
does not relieve a debtor of her obligations.

[6]

The motions are accordingly dismissed.

Alexandra Hoy A.C.J.O.

K.
    van Rensburg J.A.

G.
    Pardu J.A.


